Citation Nr: 0001729	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  92-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney at Law



WITNESSES AT HEARINGS ON APPEAL

The appellant and her sister


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1952 to September 
1954.  The appellant is the veteran's widow.

An August 1984 RO rating decision denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  She submitted a notice of disagreement and the RO 
sent her a statement of the case in November 1984.  The 
appellant did not complete her appeal by submitting a VA Form 
1-9, substantive appeal, and the August 1984 denial became 
final. 

In 1990, the appellant submitted an application to reopen the 
claim for service connection for the cause of the veteran's 
death.  In a May 1991 rating decision, the RO reconsidered 
the appellant's claim for service connection for the cause of 
the veteran's death on a de novo basis and denied the 
requested benefit.  She then appealed to the Board of 
Veterans' Appeals (Board).  In September 1995, the Board 
denied the appellant's claim.

The appellant then appealed the September 1995 Board decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court).  In a November 
1997 joint motion to the Court, the parties requested that 
the September 1995 Board decision be vacated and that the 
case be remanded to the Board for further development and 
readjudication.  In a November 1997 order, the Court granted 
the parties' motion, and the case was thereafter returned to 
the Board. 

In a February 1998 letter, the Board asked the appellant's 
attorney whether he wanted to submit additional evidence or 
argument.  In an April 1998 letter, the Board notified the 
attorney of his right to another hearing by a member of the 
Board because the member who had conducted a prior hearing 
was no longer employed by the Board.  In correspondence dated 
in April 1998, the appellant requested a hearing before a 
member of the Board sitting at Philadelphia or Wilmington.  
In May 1998, the Board remanded the case to the RO in order 
to schedule the appellant for a hearing before a member of 
the Board traveling to the RO (travel board hearing).  In May 
1999, the attorney requested a hearing before a member of the 
Board in Washington, DC in lieu of a travel board hearing.  
The appellant testified before the undersigned in July 1999.


REMAND


Copies of the November 1997 joint remand of the parties to 
the Court, the November 1997 Court order, the testimony of 
the appellant at the hearing in July 1999, and evidence 
submitted since the November 1997 Court order have been 
placed in the appellate record.  A review of the record does 
not show that the appellant or the representative waived 
initial consideration of the evidence received since the 
November 1997 Court by the RO, and due process requires that 
the RO consider all records and provide the appellant with a 
related supplemental statement of the case.

A review of the record shows that the Court's instructions 
included addressing all of the factors enumerated in 
38 C.F.R. § 3.311(e) (1999) in discussing the appellant's 
claim for service connection for the cause of the veteran's 
death based on a condition due to exposure to ionizing 
radiation.  Compliance with this instruction is no longer 
required in view of the holding of the Court in Hilkert v. 
West, 12 Vet. App. 145 (1999) (en banc).

The Court's instructions also include consideration of 
whether the appellant submitted a well-grounded claim for 
service connection for the cause of the veteran's death based 
on skin cancer due to sun exposure in service and, if so, to 
assist her in the development of facts pertinent to this 
issue.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should consider the 
appellant's claim for service connection 
for the cause of the veteran's death.  
This review should consider the claim of 
service connection for the cause of his 
death based on skin cancer due to sun 
exposure, beginning with the question of 
well groundedness.  This matter should be 
considered as an alternate theory to the 
appellant's claim for service connection 
for the cause of the veteran's death.

2.  The review of the appellant's claim 
for service connection for the cause of 
the veteran's death should consider all 
the evidence of record, including all 
evidence received since the issuance of 
the previous supplemental statement of 
the case.  If action remains adverse to 
the appellant, an appropriate 
supplemental statement of the case should 
be sent to her and her representative.

The appellant and her representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












